Opinion by
Cole, J.
The additional duties sought to be refunded resulted from this court’s final appraisement, United States v. Nicholas Gal etal. (15 Cust. Ct. 395, Reap. Dec. 6192), holding export value as the proper basis for appraisement. Petitioner testified that prior to entry he consulted with the United States examiner and furnished all information in his possession concerning the shipments in question. After several conversations with the customs examiner, and subsequent to inquiries in the German market concerning prices and conditions prevailing *159there with respect to aluminum metal covered paper like or similar to that in question, petitioner, following the suggestion of the said customs official, entered his merchandise on the basis of United States value. The United States customs examiner, who passed the shipments under consideration, corroborated petitioner’s testimony relating to the inquiries made before entry, admitting that he told petitioner “the basis of appraisement would be United States value.” He explained his advisory return on the basis of foreign value as resulting from information contained in reports made by Government agents who had conducted investigations in the German market dealing with aluminum metal covered paper. From the entire record it was held that the entry of the merchandise at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted. (Abstract 50124 cited.)